DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .         
   				               Allowable Subject Matter
2.  	Claims 1, 3-14 allowed.
                                                                          Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance:
4. 	Regarding Claims 1, 3-14, the prior art failed to disclose or reasonably suggest a barrier layer positioned between the second die and the upper portion of the filler layer, between the first die and the upper portion of the filler layer, and between the pad layer and the recessed portion of the filler layer wherein a depth of the recessed portion of the filler layer is greater than one half of a thickness of the pad layer and less than the thickness of the pad layer.

Remarks:
5.	The closest prior art is Tsai et al., (US 2019/0115322 A1, cited previously). However, the reference teaches or suggest the claimed invention, for instance “......a barrier layer positioned between the second die and the upper portion of the filler layer, between the first die and the upper portion of the filler layer, and between the pad layer and the recessed portion of the filler layer wherein a depth of the recessed portion of the filler layer is greater than one half of a thickness of the pad layer and less than the thickness of the pad layer”, as recited in the claim.   



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899